DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-22 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical coherent receiver array, the array comprising, among other essential features, a plurality of mirrors integrated on the substrate, oriented substantially perpendicularly to the plurality of photodetectors, wherein a first mirror of the plurality of mirrors has a non-uniform thickness; wherein the first mirror comprises a first portion of a first thickness and a second portion of a second thickness less than the first thickness, the first portion being between the second portion and the plurality of photodetectors, in combination with the rest of the limitations of the above claim.
As to claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of operating a solid state optical coherence receiver array, the method comprising, among other essential features, performing on-chip free space interference, wherein the solid state optical coherent receiver array has a plurality of mirrors and a plurality of photodetectors; wherein a first mirror of the plurality of mirrors has a non-uniform thickness; wherein the first mirror comprises a first portion of a first thickness and a second portion of a second thickness less than the first thickness, the first portion being between the 
As to claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical imaging system, the imaging system comprising, among other essential elements, a coherent receiver array comprising a plurality of photodetectors and a plurality of mirrors integrated with the plurality of photodetectors and configured to perform on-chip free space interference of an optical signal and a local oscillator, wherein a first mirror of the plurality of mirrors has a non-uniform thickness; wherein the first mirror comprises a first portion of a first thickness and a second portion of a second thickness less than the first thickness, the first portion being between the second portion and the plurality of photodetectors, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 26, 2021